Petitioner commenced this CPLR article 78 proceeding challenging a determination of respondent which denied his request for parole release and ordered his next appearance in 24 months. The Attorney General has advised this Court that petitioner subsequently reappeared before respondent and his request for parole release was again denied. Accordingly, the appeal is now moot and, inasmuch as the exception to the mootness doctrine is inapplicable, must be dismissed (see Matter of Griffin v Evans, 105 AD3d 1221, 1222 [2013]; Matter of Hodge v Evans, 102 AD3d 1049, 1049 [2013], lv denied 21 NY3d 852 [2013]).
Peters, P.J., Lahtinen, Stein and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.